UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-K (Mark One) x ANNUAL REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended July 31, 2013 or o TRANSITION REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number 333-169770 BLUE WATER PETROLEUM CORP. (Exact name of registrant as specified in its charter) Nevada 46-2934710 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 6025 S. Quebec, Suite 100, Centennial, CO (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code (888) 498-8880 Securities registered under Section 12(b) of the Act: None None Title of each class Name of each exchange on which registered Securities registered under Section 12(g) of the Act: None (Title of class) Indicate by checkmark if the registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act.Yes o No x Indicate by checkmark if the registrant is not required to file reports pursuant to Section 13 or 15(d) of the Act. Yes o No x Indicate by checkmark whether the registrant has (1) filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes x No o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§ 232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).Yes x No o Indicate by checkmark if disclosure of delinquent filers pursuant to Item 405 of Regulation S-K (§ 229.405 of this chapter) is not contained herein, and will not be contained, to the best of registrant’s knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-K or any amendment to this Form 10-K. o Indicate by checkmark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer o Accelerated filer o Non-accelerated filer o (Do not check if a smaller reporting company) Smaller reporting company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Act). Yes o No x State the aggregate market value of the voting and non-voting common equity held by non-affiliates computed by reference to the price at which the common equity was last sold, or the average bid and asked price of such common equity, as of the last business day of the registrant’s most recently completed second fiscal quarter: $51,869,600 As of October 31 , 2013 we had shares of common stock outstanding. DOCUMENTS INCORPORATED BY REFERENCE. None. 2 TABLE OF CONTENTS Part I 4 Item 1. Business5 Item 1A. Risk Factors9 Item 1B. Unresolved Staff Comments16 Item 2. Properties17 Item 3. Legal Proceedings19 Item 4. Mine Safety Disclosures19 Part II 20 Item 5. Market for Registrant’s Common Equity, Related Stockholder Matters and Issuer Purchases of Equity Securities20 Item 6. Selected Financial Data20 Item 7. Management’s Discussion and Analysis of Financial Condition and Results of Operation20 Item 7A. Quantitative and Qualitative Disclosures About Market Risk24 Item 8. Financial Statements and Supplementary Data24 Item 9. Changes in and Disagreements with Accountants on Accounting and Financial Disclosure25 Item 9A. Controls and Procedures25 Item 9B. Other Information26 Part III 27 Item 10. Directors, Executive Officers and Corporate Governance27 Item 11. Executive Compensation29 Item 12. Security Ownership of Certain Beneficial Owners and Management and Related Stockholder Matters31 Item 13. Certain Relationships and Related Transactions, and Director Independence32 Item 14. Principal Accounting Fees and Services32 Part IV 33 Item 15.Exhibits, financial statement schedules……………33 3 Part I Cautionary Note Regarding Forward-Looking Statements. This annual report contains forward-looking statements within the meaning of Section 27A of the Securities Act of 1933, as amended, and Section 21E of the Securities Exchange Act of 1934, as amended.These statements relate to future events, our future financial performance, our anticipated results and developments and our planned exploration and development of properties.In some cases, you can identify forward-looking statements by terminology such as “may”, “should”, “expects”, “plans”, “anticipates”, “believes”, “estimates”, “predicts”, “potential” or “continue” or the negative of these terms or other comparable terminology.These statements are only predictions and involve known and unknown risks, uncertainties and other factors, including the risks in the section entitled “Risk Factors” and the risks set out below, any of which may cause our or our industry’s actual results, levels of activity, performance or achievements to be materially different from any future results, levels of activity, performance or achievements expressed or implied by these forward-looking statements.These risks include, by way of example and not in limitation: · risks related to the competition from large number of established and well-financed entities that are actively involved in the oil and gasdevelopment business; · risks related to drilling, completion and facilities costs; · risks related to abandonment and reclamation costs; · risks related to the performance and characteristics of our oil and gas properties; · risks related to expected royalty rates, operating and general administrative costs, costs of services and other costs and expenses; · risks related to fluctuations in the price of oil and gas, interest and exchange rates; · risks related to the oil and gas industry, such asrisks in developing and producing crude oil and natural gas and market demand; · risks related to any inability to service debt which we owe; · risks related to our business being dependent on a single property; · risks related to actions taken by governmental authorities, including increases in taxes and changes in government regulations and incentive programs; · risks related to geological, technical, drilling and processing problems; · risks and uncertainties involving geology of oil and gas deposits; · risks related to our ability to locate satisfactory properties for acquisition or participation; · risks related to shut-ins of connected wells resulting from extreme weather conditions; · risks related to hazards such as fire, explosion, blowouts, cratering and spills, each of which could result in substantial damage to wells, production facilities, other property and the environment or in personal injury; · risks related to encountering unexpected formations or pressures, premature decline of reservoirs and the invasion of water into producing formations; · risks related to the title of our properties; · risks related to the possibility that government policies or laws, including laws and regulations related to the environment, may change or governmental approvals may be delayed or withheld; · risks related to competition for and/or inability to retain drilling rigs and other services; · risks related to competition for, among other things, capital, acquisition of reserves, undeveloped land and skilled personnel; · risks related to our history of operating losses, our limited financial resources and our needs for additional financing; · risks related to the integration of our new management and implementation of our expanded business strategy in the oil and gas development business; · other risks related to the thinly traded market for our securities; and · risks related to holding non-operated interests in properties operated by third-party operators, including our lack of control on the schedule of development, budgeting and production decisions and our reliance on third-party operators. This list is not an exhaustive list of the factors that may affect any of our forward-looking statements.These and other factors should be considered carefully and readers should not place undue reliance on our forward-looking statements. Forward-looking statements are made based on management’s beliefs, estimates and opinions on the date the statements are made and we undertake no obligation to update forward-looking statements if these beliefs, estimates and opinions or other circumstances should change.Although we believe that the expectations reflected in the forward-looking statements are reasonable, we cannot guarantee future results, levels of activity, performance or achievements.Except as required by applicable law, including the securities laws of the United States, we do not intend to update any of the forward-looking statements to conform these statements to actual results. 4 Item 1. Business Overview of our Company As used in this annual report, the terms “we”, “us”, “our”, the “Company” and “Blue Water Petroleum” mean Blue Water Petroleum Corp. and our wholly-owned subsidiary, Degaro Limited, a Jamaican corporation, unless otherwise indicated. We were incorporated in the State of Nevada on December 8, 2009 as “Degaro Innovations Corp.” Up until May 2013, our management has devoted a significant amount of time to the development of our prior solar power installation business. In furtherance of our prior solar power installation business, our management investigated the market demand for solar power in the Jamaican and Caribbean markets, raised seed capital andinvestigated various suppliers of solar power equipment. During the fiscal quarter ended April 30, 2013, management began to evaluate our Company’s current business in a changing competitive environment and exploring a plan to diversify its business to include other opportunities in the renewable energy business and the exploration of conventional sources of energy such as oil and natural gas. Based on this review, management began evaluating various business opportunities and projects, including growth in the oil and gas sector in the United States. In May of 2013, our Board of Directors (the “Board”) began discussions with Mr. Thomas Hynes, who has extensive experience and expertise in the oil and gas business and raising capital in the financial, debt and equity markets. Mr. Hynes also has experience in evaluating, acquiring and developing early stage oil and gas exploration and development companies and building shareholder value through business development, property and asset acquisitions and joint venture partnership arrangements. Our Board made an offer to Mr. Hynes to join our Board and to serve as our Chief Executive Officer. Mr. Hynes agreed to the terms of an employment agreement and joined our Board and was appointed Chief Executive Officer on May 24, 2013. Concurrent with the appointment of Mr. Hynes, Ms. Sheryl Briscoe resigned as our President, Secretary and Treasurer and Ms. Nagria Ricketts resigned as our Vice President. Shortly after the appointment of Mr. Hynes to the Board and as our Chief Executive Officer, management decided to discontinue the Company’s solar power business to focus the Company’s future business strategy on the acquisition, exploration and development of oil and natural gas properties across the United States. As part of the Company’s change in business strategy, on June 20, 2013, our Board and majority shareholders, by written consent, approved an amendment to our articles of incorporation to change the name of our Company to “Blue Water Petroleum Corp.” which management believed was necessary to better reflect the Company’s transition from a solar power installation company, to a company focused on the acquisition, exploration and development of oil and natural gas properties across the United States. To effect the name change, on July 15, 2013, we filed a certificate of amendment to our articles of incorporation with the Secretary of State of Nevada changing the name of our Company from “Degaro Innovations Corp.” to “Blue Water Petroleum Corp.”, effective July 30, 2013. Effective July 30, 2013, the Financial Regulatory Authority approved the change of our ticker symbol on the OTCQB from “DGRN” to “BWPC.” Blue Water Project Acquisition In an effort to expand our oil and gas exploration business, we entered into a Farmout Agreement (the “Farmout Agreement”) on July 2, 2013 with Blue Water Petroleum LLC (“Farmor”) relating to certain leased lands (the “Leased Lands”) represented by 12,979.28 gross acres located in Big Horn County, Montana. Under the Farmout Agreement, Farmor granted to us, as farmee, all of Farmor’s right, title and interest in and to the leases (the “Leases”) covering the Leased Lands (the “Earned Interest”), subject to the completion of the Work Program (as defined in the Farmout Agreement). Farmor reserved and retained an 8% royalty interest in the Leases prior to Payout (as defined in the Farmout Agreement) and a 16% royalty interest in the Leases after Payout for each 40 acre drillsite, or portion thereof, located within the Leased Lands. As consideration for the Earned Interest, we agreed to complete the following work program (the “Work Program”): i. On or before December 31, 2013, with respect to an “Initial Drill Site,” (a) Provide capital to deepen the existing 11-22 Tribal water well, and prepare for water production necessary for injection project; (b) Provide capital to conduct required EPA testing of the designated #51122 injection well, and prepare for injection operations; (c) Provide capital to drill two additional oil production wells, and prepare wells for oil production; and (d) Provide capital for steam injection testing of designated injection well and four oil production wells. (two currently existing) . ii. On or before December 31, 2013, drill and complete two permitted exploration wells, to a depth not to exceed 1,500 feet, in Sections 10 and 21, Township 5 South, Range 25 East in Big Horn County, Montana. 5 iii. Provide Farmor with a $50,000 advanced royalty payment for working capital purposes upon signing of the Farmout Agreement. Upon the completion of the Work Program, we agreed to complete the following drilling program obligations (the “Drilling Program”): i. Drill and complete an injection well and four surrounding producing wells. We are required to commence drilling on or before April 30, 2014 and commence steam injection operations on the wells on or before August 31, 2014. ii. Drill and complete an injection well and four surrounding producing wells. We are required to commence drilling on or before April 30, 2015 and commence steam injection operations on the wells on or before June 30, 2015. iii. Provide Farmor with a $50,000 advanced royalty payment for working capital by April 30, 2014. We may extend the deadlines for these Drilling Program obligations for delays caused by permit delays or delays caused by fire, flood, weather, Acts of God and other delays beyond our control for specified periods not to exceed 120 days in total. If we elect not to complete the Work Program or the Drilling Program (collectively referred to as the “Programs”), or we fail to complete the requirements of the Programs by the deadlines set forth therein (collectively the “Program Deadlines”), then Earned Interest shall revert to Farmor, the Farmout Agreement shall terminate, and Farmor shall have no further rights or remedies with respect to our failure to complete the Programs; except that we shall retain the Earned Interest earned with respect to the Initial Drill Site (as defined in the Farmout Agreement) and the Earned Interest earned with respect to any wells drilled under the Drilling Program. In the event any portion of the Earned Interest reverts to Farmor, we shall execute and deliver any transfer or assignment documents reasonably requested by Farmor to evidence the reversion of the Earned Interest to Farmor. Farmor also agreed to transfer all geological and engineering data to our Company, and any information pertaining to the project. Farmor also requires us to change our corporate name to “Blue Water Petroleum Corp.” which we will effect as soon as practicable. The Farmout Agreement contains customary representations, warranties and covenants. Business Strategy Solar Power Business Our management decided to discontinue our solar power business and to exclusively focus the Company’s future development efforts on our oil and gas development business. Management is still in the process of evaluating whether to sell our prior solar business. Oil and Gas Development Business On July 2, 2013, we acquired a working interest in the Blue Water Project. Management has decided that the Company’s business strategy going forward is to exclusively develop the Company’s oil and gas development business. Our business strategy is to develop the Blue Water Project and to acquire a portfolio of other exploration and development prospects in the United States. We believe that the continued development at the Blue Water Project as well as the acquisition of other oil and natural gas projects offer the possibility of success and increasing shareholder value. Although we have yet to evaluate the possibility of acquiring other oil and gas projects, we anticipate that our acquisition plan will be principally directed at oil and natural gas properties in Montana, but we may explore the possibility of acquiring other oil and natural gas projects in other regions of the United States. It is our long-term goal to maximize our Blue Water Project acreage position through development drilling of our conventional horizons. It is our belief that the exploration and production industry’s most significant value creation occurs through the drilling of successful development wells and the enhancement of oil recovery in mature fields given appropriate economic conditions. Our goal is to create significant value while maintaining a low cost structure. To achieve this, our business strategy includes the following elements: Negotiated acquisitions of properties. We intend to acquire oil and gas properties based on our knowledge of pricing cycles of oil and natural gas and available exploration and development opportunities. Retain Operational Control and Significant Working Interest. We anticipate that with our oil and gas targets, if any, we will seek to maintain operational control of our development and drilling activities. As operator, we believe that we will be able to retain more control over the timing, selection and process of drilling prospects and completion design, which we believe enhances our ability to maximize our return on invested capital and gives us greater control over the timing, allocation and amounts of capital 6 expenditures. We maintain high working interests in our Blue Water Project’s undeveloped acreage, which we believe will maximize our exposure to generated cash flows and increases in value, if any, as the Blue Water Project is developed. With operational control, we can also schedule our drilling program to satisfy most of our lease stipulations and continue to put our acreage into “held by production” status, thus eliminating leasehold expirations. The majority of our acreage at the Blue Water Project is contiguous which we believe will permit efficiencies in drilling and production operations. Controlling Costs. We anticipate that we will seek to maximize our returns on capital by minimizing our expenditures on general and administrative expenses. We also plan to minimize initial capital expenditures on geological and geophysical overhead, seismic data, hardware and software by partnering with cost efficient operators that have already invested capital in such. We also outsource some of our technical functions in order to help reduce general and administrative and capital requirements. Employees We have two full-time employees, including our Chief Executive Officer, Thomas Hynes. We also retain consultants to assist with general and administrative support and we anticipate that we will hire additional employees during the fiscal year ending July 31, 2014. Competition The oil and gas industry is intensely competitive. We compete with numerous individuals and companies, including many major oil and gas companies, which have substantially greater technical, financial and operational resources. Accordingly, there is a high degree of competition for desirable oil and gas assets, as well as for access to funds. There are other competitors that have operations in our focus areas and the presence of these competitors could adversely affect our ability to acquire additional assets. Government Regulations Oil and Gas Development Business The development of oil and gas properties is subject to various United States federal, state and local governmental regulations. The properties in which we own an interestmay, from time to time, be required to obtain licenses and permits from, or to pay certain bonds to, various governmental authorities in regards to the development of the properties. We currently do not serve as an operator of the Blue Water Project. Instead, we hold non-operated working interests, royalty, and mineral interests on the Blue Water Project which is operated by Summit West Oil, LLC. The descriptions below relate to regulations as they may affect the operations of these operators and our interests in the Blue Water Project. Regulations affecting production Montana, which is the state our Blue Water Project is located, generally requires drillingpermits for drilling operations, bonds and reports concerning operations and imposes other requirements relating to the development, drilling and production of oil and gas.Montana also has statutes or regulations addressing conservation matters, including provisions for the unitization or pooling of oil and gas properties, the establishment of maximum rates of production from oil and gas wells, the spacing, plugging and abandonment of such wells, restrictions on venting or flaring natural gas and requirements regarding the oil and gas industry. These laws and regulations may limit the amount of oil and natural gas we can produce from our wells and may limit the number of wells or the locations at which we can drill. Moreover, many states impose a production or severance tax with respect to the production and sale of oil and natural gas within their jurisdiction. States do not generally regulate wellhead prices or engage in other, similar direct economic regulation of production, but there can be no assurance they will not do so in the future. In the event operations areconductedon federal, state or Indian oil and natural gas assets, oil and gas operations may be required to comply with additional regulatory restrictions, including various nondiscrimination statutes, royalty and related valuation requirements, and on-site security regulations and other appropriate permits issued by the Bureau of Land Management (“BLM”) or other relevant federal or state agencies. Regulations affecting sales The sales prices of oil, natural gas liquids and natural gas are not presently regulated, but rather are set by the market. We cannot predict, however, whether new legislation to regulate the price of energy commodities might be proposed, what proposals, if any, might actually be enacted by Congress or the various state legislatures, and what effect, if any, the proposals might have on the operations of the underlying properties. Under the Energy Policy Act of 2005, the Federal Energy Regulatory Commission (“FERC”) possesses regulatory oversight over natural gas markets, including the purchase, sale and transportation of natural gas by “any entity.” The Commodity Futures Trading Commission (“CFTC”) also holds authority to monitor certain segments of the physical and futures energy commodities market pursuant to the Commodity Exchange Act. With regard to physical purchases and sales of natural gas, natural gas liquids and crude oil, gathering of these energy commodities, and any related hedging activities, operators are required to observe these anti−market manipulation laws and related regulations enforced by FERC and/or the CFTC. These agencies hold substantial 7 enforcement authority, including the ability to assess civil penalties of up to $1 million per day per violation, to order disgorgement of profits and to recommend criminal penalties.Should operators violate the anti−market manipulation laws and regulations,they could also be subject to related third-party damage claims by, among others, sellers, royalty owners and taxing authorities. The price from the sale of oil and natural gas liquids is affected by the cost of transporting those products to market. The FERC regulates interstate natural gas transportation rates and service conditions, which affect the marketing of gas we produce, as well as the revenues we receive. The price and terms of access to pipeline transportation are subject to extensive federal and state regulation. The FERC is continually proposing and implementing new rules and regulations affecting interstate transportation. These initiatives also may affect the intrastate transportation of natural gas under certain circumstances. The stated purpose of many of these regulatory changes is to promote competition among the various sectors of the natural gas industry. Interstate transportation rates for oil, natural gas liquids and other products are also regulated by the FERC. The FERC has established an indexing system for such transportation, which allows such pipelines to take an annual inflation−based rate increase. We are not able to predict with any certainty what effect, if any, these regulations will have on us, but, other factors being equal, the regulations may, over time, tend to increase transportation costs which may have the effect of reducing wellhead prices for oil and natural gas liquids. Environmental Matters Oil and Gas Development Business Operations pertaining to oil and gas development, production and related activities are subject to numerous and constantly changing federal, state and local laws governing the discharge of materials into the environment or otherwise relating to environmental protection.These laws and regulations may require the acquisition of certain permits prior to or in connection with operations, restrict or prohibit the types, quantities and concentration of substances that oil and gas operators can release into the environment, restrict or prohibit activities that could impact wetlands, endangered or threatened species or other protected areas or natural resources, require some degree of remedial action to mitigate pollution from former operations, such as pit cleanups and plugging abandoned wells, and impose substantial liabilities for pollution resulting from operations. Such laws and regulations may substantially increase the cost of operations and may prevent or delay the commencement or continuation of a given project and thus generally could have a material adverse effect upon our revenue. We believe that the oil and gas operator for our Blue Water Project and other interests, if any, are in substantial compliance with current applicable environmental laws and regulations, and the cost of compliance with such laws and regulations has not been material and is not expected to be material during 2013-2014. Nevertheless, changes in existing environmental laws and regulations or in the interpretations thereof could have a significant impact on the operations of our properties, as well as the oil and gas industry in general. For instance, any changes in environmental laws and regulations that result in more stringent and costly waste handling, storage, transport, disposal or clean−up requirements could have a material adverse impact on our revenue. Hazardous Substances The Comprehensive Environmental Response, Compensation, and Liability Act (“CERCLA”), also known as the “Superfund” law, imposes liability, without regard to fault or the legality of the original conduct, on certain classes of persons that are considered to have contributed to the release of a “hazardous substance” into the environment. These persons include the owner or operator of the disposal site or the site where the release occurred and companies that disposed or arranged for the disposal of the hazardous substances at the site where the release occurred. Under CERCLA, such persons may be subject to joint and several liability for the costs of cleaning up the hazardous substances that have been released into the environment and for damages to natural resources, and it is not uncommon for neighboring landowners and other third parties to file claims for personal injury and property damage allegedly caused by the hazardous substances released into the environment. Currently we do not act as operator on any of our assets. Notwithstanding our lack of direct control over wells operated by others, the failure of an operator other than us to comply with applicable environmental regulations may, in certain circumstances, be attributed to us. We are not aware of any liabilities for which we may be held responsible that would materially and adversely affect us. Waste Handling The Resource Conservation and Recovery Act (“RCRA”), and analogous state laws, impose detailed requirements for the handling, storage, treatment and disposal of hazardous and solid wastes. RCRA specifically excludes drilling fluids, produced waters, and other wastes associated with the development or production of crude oil, natural gas or geothermal energy from regulation as hazardous wastes.However, these wastes may be regulated by the U.S. Environmental Protection Agency (“EPA”) or state agencies as solid wastes. Moreover, many ordinary industrial wastes, such as paint wastes, waste solvents, laboratory wastes and waste compressor oils, are regulated as hazardous wastes. Oil and gas operators are subject to compliance risks under RCRA in connection with their operations. 8 Air Emissions The Federal Clean Air Act and comparable state laws and regulations impose restrictions on emissions of air pollutants from various industrial sources, including compressor stations and natural gas processing facilities, and also impose various monitoring and reporting requirements. Such laws and regulations may require that operators obtain pre−approval for the construction or modification of certain projects or facilities expected to produce air emissions or result in the increase of existing air emissions, obtain and strictly comply with air permits containing various emissions and operational limits, or utilize specific emission control technologies to limit emissions. An operator's failure to comply with these requirements could subjectit to monetary penalties, injunctions, conditions or restrictions on operations, and potentially criminal enforcement actions.Capital expenditures for air pollution equipment may be required in connection with maintaining or obtaining operating permits and approvals relating to air emissions at facilities in which our properties are located. The cost of compliance could have a material adverse consequence on our revenue. Water Discharges The Federal Water Pollution Control Act (“Clean Water Act”) and analogous state laws impose restrictions and strict controls with respect to the discharge of pollutants, including spills and leaks of oil and other substances, into waters of the United States.The discharge of pollutants into regulated waters is prohibited, except in accordance with the terms of a permit issued by EPA or an analogous state agency. Federal and state regulatory agencies can impose administrative, civil and criminal penalties for non−compliance with discharge permits or other requirements of the Clean Water Act and analogous state laws and regulations. In addition, the United States Oil Pollution Act of 1990 (“OPA”) and similar legislation enacted in Texas, Louisiana and other coastal states impose oil spill prevention and control requirements and significantly expand liability for damages resulting from oil spills. OPA imposes strict and, with limited exceptions, joint and several liabilities upon each responsible party for oil spill response and removal costs and a variety of public and private damages. Global Warming and Climate Change At least 20 states have taken legal measures to reduce emissions of greenhouse gases, primarily through the planned development of greenhouse gas emission inventories and/or regional greenhouse gas cap and trade programs. In California, for example, the California Global Warming Solutions Act of 2006 required the California Air Resources Board to adopt regulations by 2012 that would achieve an overall reduction in greenhouse gas emissions from all sources in California of 25% by 2020. Also, as a result of the U.S. Supreme Court’s decision on April 2, 2007 in Massachusetts, et al. v. EPA, the EPA may be required to regulate carbon dioxide and other greenhouse gas emissions from mobile sources (e.g., cars and trucks) even if Congress does not adopt new legislation specifically addressing emissions of greenhouse gases. Depending on the legislation or regulatory program that may be adopted to address emissions of greenhouse gases,oil and gas operatorscould be required to reduce greenhouse gas emissions resulting fromits operationsoroil and gas operatorscould be required to purchase and surrender allowances for greenhouse gas emissions associated withits operations or the oil and gasit produces. Commodity Price Environment Generally, the demand and the price of natural gas increases during the colder winter months and decreases during the warmer summer months.Pipelines, utilities, local distribution companies and industrial users utilize natural gas storage facilities and purchase some of their anticipated winter requirements during the summer, which can lessen seasonal demand fluctuations. Crude oil and the demand for heating oil are also impacted by seasonal factors, with generally higher prices in the winter. Seasonal anomalies, such as mild winters, sometimes lessen these fluctuations. Our results of operations and financial condition are significantly affected by oil and natural gas commodity prices, which can fluctuate dramatically. Commodity prices are beyond our control and are difficult to predict. We do not currently hedge any of our production. The prices received for domestic production of oil and natural gas have been volatile and have resulted in increased demand for the equipment and services that we need to drill, complete and operate wells. Shortages have developed, and we have seen an escalation in drilling rig rates, field service costs, material prices and all costs associated with drilling, completing and operating wells. If oil and natural gas prices remain high relative to historical levels, we anticipate that the recent trends toward increasing costs and equipment shortages will continue. Seasonality Our business is temperature-sensitive. Colder temperatures during the winter months in Montana generally limit the ability of our operators to drill holes and water wells. We anticipate that this sensitivity to seasonal and other weather conditions will continue to be reflected in our operations. Item 1A. Risk Factors Much of the information included in this annual report includes or is based upon estimates, projections or other “forward-looking statements”.Such forward-looking statements include any projections or estimates made by us and our management in connection with our business operations.While these forward-looking statements, and any assumptions upon which they are based, are made in good faith and reflect our current judgment regarding the direction of our business, actual results will almost 9 always vary, sometimes materially, from any estimates, predictions, projections, assumptions or other future performance suggested herein. Such estimates, projections or other “forward-looking statements” involve various risks and uncertainties as outlined below.We caution the reader that important factors in some cases have affected, and in the future could materially affect, actual results and cause actual results to differ materially from the results expressed in any such estimates, projections or other “forward-looking statements”. Risk Factors Relating to Our Company We will need significant additional capital, which we may be unable to obtain. Our capital requirements in connection with our early stage activities and transition to commercial operations have been and will continue to be significant. There can be no assurance that financing will be available in amounts or on terms acceptable to us, if at all.There is no assurance additional funds will be available from any source; or, if available, such funds may not be on terms acceptable to our Company.In either of the aforementioned situations, our Company may not be able to fully implement its growth plans. We may not be able to effectively manage the demands required of a new business in our industry, such that we may be unable to successfully implement our business plan or achieve profitability. We have not earned revenue to date and we have never been profitable. We may not be able to effectively execute our business plan or manage growth, if any, of our business. Future development and operating results will depend on many factors, including access to adequate capital, the demand for oil and gas and price competition. Many of these factors are beyond our control. In addition, our future prospects must be considered in light of the risks, expenses and difficulties frequently encountered in establishing a new business in the oil and gas industry, which is characterized by intense competition, rapid technological change, and significant regulation. If we are unable to address these matters, or any of them, then we may not be able to successfully implement our business plan or achieve profitability. Because we have not earned limited revenues from operations, all our capital requirements have been met through financing and we may not be able to continue to find financing to meet our operating requirements. We will need to obtain additional financing in order to pursue our business plan. As of July 31 , 2013, we had cash on hand of $ and a working capital deficit $ Taking into account expected revenues, we estimate we will require approximately $2.0 million in additional funding during the next twelve months to fund development costs, corporate overhead and payment of debt. As such, we estimate that we will need to raise additional funds to fund our planned operations over the next twelve months. We may not be able to obtain such financing at all or in amounts that would be sufficient for us to meet our current and expected working capital needs. It is not anticipated that any of our officers, directors or current shareholders will provide any significant portion of our financing requirements. Furthermore, in the event that our plans change, our assumptions change or prove inaccurate, we could be required to seek additional financing in greater amounts than is currently anticipated. Any inability to obtain additional financing when needed would have a material adverse effect on us, including possibly requiring us to significantly curtail or possibly cease our operations. In addition, any future equity financing may involve substantial dilution to our existing stockholders. Our auditors have expressed substantial doubt about our ability to continue as a going concern. Our audited financial statements for the years ended July 31, 2013 and 2012 have been prepared assuming that we will continue as a going concern.Since inception to July 31, 2013, we have incurred an accumulated net loss of $ , and our auditors have expressed substantial doubt about our ability to continue as a going concern. Our financial statements do not include any adjustments that might result from the outcome of this uncertainty. Because we have a history of losses and anticipate continued losses unless and until we are able to generate sufficient revenues to support our operations, we may lack the financial stability required to continue operations. Since inception we have suffered recurring losses. Our assets are not sufficient to completely fund our budget going forward, such that we will require additional financing in order to pursue our plan of operations. We anticipate that our losses will continue until such time, if ever, as we are able to generate sufficient revenues to support our operations. Our ability to generate revenue primarily depends on the success in developing the properties we have an interest in and our ability to acquire new assets. If the properties do not attain sufficient revenues or do not achieve profitable operations, our business may fail. 10 We have received our initial financing through the issuance of a promissory note, we may be unable to service our debt due to lack of cash flow or otherwise fail to comply with the terms of the promissory note and might be subject to default. As of October 21, 2013, we have issued three separate promissory notes (collectively the “Notes”) for a total of $500,000 to Kor Energy Holdings Limited (the “Noteholder”) to evidence funds previously lent by the Noteholder to the Company. Under the terms of the Notes, the amounts are unsecured, due interest at 8.5% per annum, and due on demand after May 20, 2014, October 18, 2014 and October 21, 2014, respectively. We intend to repay these Notes, however if we do not make the required payments when due, either at maturity, or at applicable installment payment dates, or if we breach other terms of the Notes, the Noteholder could elect to declare all amounts outstanding, together with accrued and unpaid interest, to be immediately due and payable. Even if we were able to prepay the full amount in cash, any such repayment could leave us with little or no working capital for our business. If we are unable to repay those amounts, the interest rate due on the note will increase to 16% and the Noteholder can enforce any remedies it has against us in law or equity. Risks Related to Oil and Gas Business Oil and gas exploration has a high degree of risk and our exploration efforts may be unsuccessful, which would have a negative effect on our operations. There is no certainty that the expenditures to be made by us in the exploration of the Blue Water Project, or any additional project interests we may acquire, will result in discoveries of recoverable oil and gas in commercial quantities. An exploration project may not result in the discovery of commercially recoverable reserves and the level of recovery of hydrocarbons from a property may not be a commercially recoverable (or viable) reserve that can be legally and economically exploited. If exploration is unsuccessful and no commercially recoverable reserves are defined, we would be required to evaluate and acquire additional projects that would require additional capital, or we would have to cease our oil and gas operations altogether. Cumulative unsuccessful exploration efforts could result in us having to cease operations. The expenditures to be made by us in the exploration of our properties may not result in discoveries of oil and natural gas in commercial quantities. Many exploration projects do not result in the discovery of commercially recoverable oil and gas deposits, and this occurrence could ultimately result in us having to cease our oil and gas operations. The oil and gas industry is highly competitive, and increased competitive pressures could adversely affect our business, financial condition, results of operations and prospects. The oil and gas industry is competitive in all of its phases. We compete with numerous other organizations in the search for, and the acquisition of, oil and natural gas properties and in the marketing of oil and natural gas. Our competitors include oil and natural gas companies that have substantially greater financial resources, staff and facilities than us. Our ability to increase our profitability will depend not only upon our ability to explore and develop our present properties, but also upon our ability to select and acquire other suitable producing properties or prospects for exploratory drilling. Future oil and gas production from our properties is highly dependent upon the ability of oil and gas operators to find or acquire reserves. In general, the volume of production from oil and gas properties declines as reserves are depleted, with the rate of decline depending on reservoir characteristics. Except to the extent oil and gas operators conduct successful development activities or we acquire properties containing proved reserves, or both, our proved reserves, if any, will decline as reserves are produced. Our future oil and gas production is, therefore, highly dependent upon our level of success in developing or acquiring additional oil and gas reserves. The business of developing or acquiring reserves is capital intensive. To the extent cash flow from operations is reduced and external sources of capital become limited or unavailable, our ability to make the necessary capital investment to maintain or expand our asset base of oil and gas reserves would be impaired. The failure of an operator of our wells to adequately perform operations, or such operator’s breach of the applicable agreements, could adversely impact us. In addition, we may not obtain additional proved reserves or be able to drill productive wells at acceptable costs, in which case our business would fail. Our oil and gas business currently depends on a single property and there is no assurance that the Blue Water Project will be successful The Company’s principal asset is its interest in the Blue Water Project. Unless we acquire additional properties or projects, we will be dependent upon a single project for our revenue and profits related to our oil and gas business, if any. We can provide no assurance that it will acquire additional oil and gas properties or projects. 11 Oil and gas resources may contain certain hazards which may, in turn, create certain liabilities or prevent the resources from being commercially viable. Our properties may contain hazards such as unusual or unexpected formations and other conditions. Projects on our properties may become subject to liability for pollution, fire, explosion, blowouts, cratering and oil spills, against which we cannot or will not insure. Such events could result in substantial damage to oil and gas wells, producing facilities and other property and/or result in personal injury. Costs or liabilities related to those events would have a material adverse effect on our business, results of operations, financial condition and cash flows. Oil and gas prices are highly volatile, and a decline in oil and gas prices could have a material adverse effect on our business, results of operations, financial condition and cash flows. Oil and gas prices and markets are highly volatile. Prices for oil and gas are subject to significant fluctuation, market uncertainty and a variety of additional factors. Our profitability, if any, will be substantially dependent on prevailing prices for gas and oil. The amounts of and prices obtainable for our oil and gas production, if any,may be affected by market factors beyond our control, such as: · the extent of domestic production; · the amount of imports of foreign oil and gas; · the market demand on a regional, national and worldwide basis; · domestic and foreign economic conditions that determine levels of industrial production; · political events in foreign oil-producing regions; and · variations in governmental regulations and tax laws or the imposition of new governmental requirements upon the oil and gas industry. These factors or any one of them could result in the decline in oil and gas prices, which could have a material adverse effect on our business, results of operations, financial condition and cash flows. The oil and gas market is heavily regulated, and existing or subsequently enacted laws or regulations could limit our production, increase compliance costs or otherwise adversely impact our operations or revenues. Properties in which we own an interest are subject to various federal, state and local laws and regulations. These laws and regulations govern safety, development, taxation and environmental matters that are related to the oil and gas industry. To conserve oil and gas supplies, regulatory agencies may impose price controls and may limit production. Certain laws and regulations require drilling permits, govern the spacing of wells and the prevention of waste and limit the total number of wells drilled or the total allowable production from successful wells. Other laws and regulations govern the handling, storage, transportation and disposal of oil and gas and any by-products produced in oil and gas operations. These laws and regulations could materially adversely impact our revenues. Laws and regulations that affectoil and gas operatorsmay change from time to time in response to economic or political conditions. Thus, they must also consider the impact of future laws and regulations that may be passed in the jurisdictions where our properties are located. We anticipate that future laws and regulations related to the oil and gas industry will become increasingly stringent and cause oil and gas operators to incur substantial compliance costs, which may adversely affect their operations. The nature of the operations on our properties exposes us to environmental liabilities. The operations on our Blue Water Project and other properties, if any, can create the risk of environmental liabilities. Although we do not serve as an operator on our properties, our operating partners may incur liability to governments or to third parties for any unlawful discharge of oil, gas or other pollutants into the air, soil or water, which could potentially discharge oil orgas into the environment in any of the following ways: · from a well or drilling equipment at a drill site; · from a leak in storage tanks, pipelines or other gathering and transportation facilities; · from damage to oil or gas wells resulting from accidents during normal operations; or · from blowouts, cratering or explosions. Environmental discharges may move through the soil to water supplies or adjoining properties, giving rise to additional liabilities. Some laws and regulations could impose liability for failure to obtain the proper permits for, to control the use of, or to notify the proper authorities of a hazardous discharge. Such liability could have a material adverse effect on our financial condition and our results of operations and could possibly cause our operations to be suspended or terminated on such property. 12 Delays in development or production curtailment affecting our material properties may adversely affect our financial position and results of operations. Depending on the nature of our property interests we may be required to fund our pro rata share of costs related to the development. These costs may be significant. The size of our operations and our capital expenditure budget limits the number of wells that we can develop in any given year. Complications in the development of any single material well may result in a material adverse effect on our financial condition and results of operations. Because of our lack of assets and geographic diversification, adverse developments in the operating area of our properties would adversely affect our results of operations. All of our assets are currently located in Montana. As a result, our business is disproportionately exposed to adverse developments affecting that State. These potential adverse developments could result from, among other things, changes in governmental regulation, capacity constraints with respect to the pipelines connected to our wells, curtailment of production, natural disasters or adverse weather conditions in or affecting these States. Due to our lack of diversification in asset type and location, an adverse development in our business or these operating areas would have a significantly greater impact on our financial condition and results of operations than if we maintained more diverse assets and operating areas. Operations in the oil and natural gas industry subjects us to complex laws and regulations that can have a material adverse effect on the cost, manner and feasibility of doing business. Companies that explore, develop, produce and sell oil and natural gas in the United States are subject to extensive federal, state and local laws and regulations, including complex tax and environmental laws and the corresponding regulations, and are required to obtain various permits and approvals from federal, state and local agencies. If these permits are not issued or unfavorable restrictions or conditions are imposed on our drilling activities, oil and gas operators may not be able to conduct the operations as planned. Oil and gas operators may be required to make large expenditures to comply with governmental regulations. Matters subject to regulation include: · water discharge and disposal permits for drilling operations; · drilling bonds; · drilling permits; · reports concerning operations; · air quality, noise levels and related permits; · spacing of wells; · rights-of-way and easements; · unitization and pooling of properties; · gathering, transportation and marketing of oil and natural gas; · taxation; and · waste transport and disposal permits and requirements. Failure to comply with these laws may result in the suspension or termination of operations and subject us to liabilities under administrative, civil and criminal penalties. Compliance costs can be significant. Moreover, these laws could change in ways that substantially increase the costs of doing business. Any such liabilities, penalties, suspensions, terminations or regulatory changes could materially and adversely affect our business, financial condition and results of operations. Future environmental legislation related to climate change Because of growing concern over risks related to climate change, Congress has adopted or is considering the adoption of regulatory frameworks to reduce greenhouse gas emissions. Prospective legislation includes possible cap and trade regimes, carbon taxes, increased efficiency standards and incentives or mandates for renewable energy. New laws and regulations could not only make our products more expensive, but also reduce demand for hydrocarbon products. Such current and pending regulations may also increase operating costs and our compliance costs, such as for enhanced monitoring of emissions The unavailability or high cost of drilling rigs, equipment, supplies, personnel and oilfield services could adversely affect the cost of operations of our properties or our ability to execute our plans on a timely basis. Due to drilling activity increases, a general shortage of drilling rigs, equipment, supplies and personnel has developed. As a result, the costs and delivery times to oil and gas operators of rigs, equipment, supplies or personnel are substantially greater than in previous years. From time to time, these costs have sharply increased and could do so again. The demand for and wage rates of qualified drilling rig crews generally rise in response to the increasing number of active rigs in service and could increase sharply in the event of a shortage. Shortages of drilling rigs, equipment, supplies or personnel could delay or adversely affect the development operations, which could have a material adverse effect on our business, financial condition and results of operations. 13 Title to the properties in which we have an interest may be impaired by title defects. Title to oil and natural gas interests is often not capable of conclusive determination without incurring substantial expense. It is the practice of the Company in acquiring significant oil and gas leases or interest in oil and gas leases to fully examine the title to the interest under the lease. In the case of minor acquisitions, the Company may rely upon the judgment of oil and gas lease brokers or landmen who perform the field work in examining records in the appropriate governmental office before attempting to place under lease a specific interest. The Company believes that this practice is widely followed in the oil and gas industry. Nevertheless, there may be title defects which affect lands comprising a portion of the Company's properties. To the extent title defects do exist, it is possible that the Company may lose all or a portion of its right, title, estate and interest in and to the properties to which the title relates. The marketability and price of oil and natural gas are affected by numerous factors outside of our control. Material fluctuations in oil and natural gas prices could adversely affect our net production revenue and oil and natural gas operations. Prices for oil and natural gas may fluctuate widely in response to relatively minor changes in the supply of and demand for oil and natural gas, market uncertainty and a variety of additional factors that are beyond our control, such as: • the domestic and foreign supply of and demand for oil and natural gas; • the price and quantity of imports of crude oil and natural gas; • overall domestic and global economic conditions; • political and economic conditions in other oil and natural gas producing countries, including embargoes and continued hostilities in the Middle East and other sustained military campaigns, and acts of terrorism or sabotage; • the ability of members of the Organization of Petroleum Exporting Countries to agree to and maintain oil price and production controls; • the level of consumer product demand; • weather conditions; • the impact of the U.S. dollar exchange rates on oil and natural gas prices; and • the price and availability of alternative fuels. Both oil and natural gas prices are unstable and are subject to fluctuation. Any material decline in prices could impact our results of operations and financial condition. Commodity prices are beyond our control and are difficult to predict. We could lose or fail to attract the personnel necessary to run our business. Our success depends, to a large extent, on our ability to attract and retain key management and personnel. As we develop additional capabilities and expand the scope of our business, we will require more skilled personnel. Recruiting personnel for the oil and gas industry is highly competitive. We may not be able to attract and retain qualified executive, managerial and technical personnel needed for our business. Our failure to attract or retain qualified personnel could delay or result in our inability to complete our business plan. Our directors and officers may experience conflicts of interest which may detrimentally affect our profitability. Some of our directors and officers are currently and may also become directors, officers, contractors, shareholders or employees of other companies engaged in oil and natural gas development. To the extent that such other companies may participate in ventures in which we may participate, our directors may have a conflict of interest in negotiating and concluding terms respecting the extent of such participation. In the event that such a conflict of interest arises at a meeting of our directors, a director who has such a conflict will declare his interest and abstain from voting for or against the approval of such participation or such terms. In appropriate cases, we will establish a special committee of independent directors to review a matter in which several directors, or management, may have a conflict. From time to time, several companies may participate in the acquisition, and development of oil and natural gas properties thereby allowing for their participation in larger programs, permitting involvement in a greater number of programs and reducing financial exposure in respect of any one program. A particular company may assign all or a portion of its interest in a particular program to another of these companies due to the financial position of the company making the assignment. 14 Risks Relating To Our Common Stock Our common stock has a limited trading history and has experienced price volatility. Our common stock trades on the OTCQB. The volume of trading in our common stock varies greatly and may often be light, resulting in what is known as a “thinly-traded” stock.Until a larger secondary market for our common stock develops, the price of our common stock may fluctuate substantially. The price of our common stock may also be impacted by any of the following, some of which may have little or no relation to our company or industry: · the breadth of our stockholder base and extent to which securities professionals follow our common stock; · investor perception of our Company and the oil and natural gas industry, including industry trends; · domestic and international economic and capital market conditions, including fluctuations in commodity prices; · responses to quarter-to-quarter variations in our results of operations; · announcements of significant acquisitions, strategic alliances, joint ventures or capital commitments by us or our competitors; · additions or departures of key personnel; · sales or purchases of our common stock by large stockholders or our insiders; · accounting pronouncements or changes in accounting rules that affect our financial reporting; and · changes in legal and regulatory compliance unrelated to our performance. In addition, the stock market in general and the market for natural gas and oil development companies in particular have experienced extreme price and volume fluctuations that have often been unrelated or disproportionate to the operating results or asset values of those companies. These broad market and industry factors may seriously impact the market price and trading volume of our common shares regardless of our actual operating performance. We have not paid cash dividends on our common stock and do not anticipate paying any dividends on our common stock in the foreseeable future. We do not anticipate paying cash dividends on our common stock in the foreseeable future. Payment of future cash dividends, if any, will be at the discretion of our board of directors and will depend on our financial condition, results of operations, contractual restrictions, capital requirements, business prospects and other factors that our board of directors considers relevant. Accordingly, investors may only see a return on their investment if the value of our securities appreciates. A decline in the price of our common stock could affect our ability to raise further working capital and adversely impact our operations. A prolonged decline in the price of our common stock could result in a reduction in the liquidity of our common stock and a reduction in our ability to raise capital. Because our operations have been primarily financed through debt financings and the sale of equity securities, a decline in the price of our common stock could be especially detrimental to our liquidity and our continued operations. Any reduction in our ability to raise equity capital in the future would force us to default on our debt obligations and forfeit our property interests or to reallocate funds from other planned uses. Either of these would have a significant negative effect on our business plans and operations, including our ability to acquire new property interests or fund our obligations for development of our current property interests. If our stock price declines, we may not be able to raise additional capital or generate funds from operations sufficient to meet our obligations. Our stock is a penny stock. Trading of our stock may be restricted by the Securities and Exchange Commission's penny stock regulations which may limit a stockholder's ability to buy and sell our stock. Our stock is a penny stock. The SEC has adopted Rule 15g-9 which generally defines “penny stock” to be any equity security that has a market price (as defined) less than $5.00 per share or an exercise price of less than $5.00 per share, subject to certain exceptions. Our securities are covered by the penny stock rules, which impose additional sales practice requirements on broker-dealers who sell to persons other than established customers and “accredited investors”. The term “accredited investor” refers generally to institutions with assets in excess of $5,000,000 or individuals with a net worth in excess of $1,000,000 or annual income exceeding $200,000 or $300,000 jointly with their spouse. The penny stock rules require a broker-dealer, prior to a transaction in a penny stock not otherwise exempt from the rules, to deliver a standardized risk disclosure document in a form prepared by the SEC which provides information about penny stocks and the nature and level of risks in the penny stock market. The broker-dealer also must provide the customer with current bid and offer quotations for the penny stock, the compensation of the broker-dealer and its salesperson in the transaction and monthly account statements showing the market value of each penny stock held in the customer's account. The bid and offer quotations, and the broker-dealer and salesperson compensation information, must be given to the customer orally or in writing prior to effecting the transaction and must be given to the customer in writing before or with the customer's confirmation. In addition, the penny stock rules require that prior to a transaction in a penny stock not otherwise exempt from these rules, the broker-dealer must make a special written determination that the penny stock is a suitable investment for the purchaser and receive the purchaser's written agreement to the transaction. These disclosure requirements may have the effect of reducing the level of trading activity in the secondary market for the stock that is subject to 15 these penny stock rules. Consequently, these penny stock rules may affect the ability of broker-dealers to trade our securities. We believe that the penny stock rules discourage investor interest in and limit the marketability of our common stock. We may be deemed a shell company which could affect liquidity in our common stock Prior to our acquisition of the Blue Water Project, we were engaged in the development and installation of solar power systems in Jamaica. Due to increased competition, we had very limited success developing clients to purchase our solar power services in Jamaica and failed to raise sufficient capital to effectively implement our business plan. As a result, we examined opportunities to diversify our business including complementary technology businesses and resource based business including oil and gas business opportunities. As a result, we may have been deemed a “shell company.” A shell company is defined as a registrant “that has: (1) no or nominal operations; and (2) either: (i) no or nominal assets; (ii) assets consisting solely of cash and cash equivalents; or (iii) assets consisting of any amount of cash and cash equivalents and nominal other assets.” If we are deemed a shell company there will be (i) additional restrictions on the resale of restricted shares, (ii) additional disclosure required on an acquisition and (iii)increased cost related to disclosure and reporting compliance. If we are deemed a shell company, shareholders holding restricted, non-registered shares will not be able to use the exemptions provided under Rule 144, for twelve months, for the resale of their shares of common stock. Because we are a relatively small company, the requirements of being a public company, including compliance with the reporting requirements of the Exchange Act and the requirements of the Sarbanes-Oxley Act of 2002 (the “Sarbanes-Oxley Act”) and the Dodd-Frank Wall Street Reform and Consumer Protection Act (the “Dodd-Frank Act”), may strain our resources, increase our costs and distract management; and we may be unable to comply with these requirements in a timely or cost-effective manner. As a public company with listed equity securities, we need to comply with laws, regulations and requirements, certain corporate governance provisions of the Sarbanes-Oxley Act , or the Dodd-Frank Act, and related regulations of the SEC, which we would not be required to comply with as a private company. Complying with these statutes, regulations and requirements will occupy a significant amount of time of our board of directors and management and will significantly increase our costs and expenses. We need to: · institute a more comprehensive compliance function; · design, establish, evaluate and maintain a system of internal controls over financial reporting in compliance with the requirements of Section404 of the Sarbanes-Oxley Act and the related rules and regulations of the SEC and the Public Company Accounting Oversight Board; · prepare and distribute periodic public reports in compliance with our obligations under the federal securities laws; · establish new internal policies, such as those relating to disclosure controls and procedures and insider trading; · involve and retain to a greater degree outside counsel and accountants in the above activities; and · establish an investor relations function. Being a public company subject to these rules and regulations requires us to accept less director and officer liability insurance coverage than we desire or to incur substantial costs to obtain coverage. These factors could also make it more difficult for us to attract and retain qualified members of our board of directors, particularly to serve on our audit committee, and qualified executive officers. If we fail to maintain effective internal control over financial reporting, our ability to accurately report our financial results and become compliant with the Sarbanes-Oxley Act could be adversely affected. We have material weaknesses in our internal controls. Our efforts to further develop and maintain our internal controls may not be successful, and we may be unable to maintain effective controls over our financial processes and reporting in the future and comply with the certification and reporting obligations under Sections302 and 404 of the Sarbanes-Oxley Act. Any failure to develop or maintain effective controls, or any difficulties encountered in our implementation or improvement of our internal controls over financial reporting could result in material misstatements that are not prevented or detected on a timely basis, which could potentially subject us to sanctions or investigations by the SEC or other regulatory authorities. Ineffective internal controls could also cause investors to lose confidence in our reported financial information. Item 1B. Unresolved Staff Comments. Not Applicable. 16 Item 2. Properties Executive Offices We do not own any real property.We currently maintain our corporate office at 6025 S. Quebec, Suite 100, Centennial, Colorado. We pay $300.00 per month in rent. Oil and Gas Properties Blue Water Project : General The Blue Water Project is located in south-central Montana in the vicinity of several major fields. The Blue Water Project lies along the northeast margin of the Clarks Fork Basin, and slightly north of the Pryor and Bighorn Mountain Range and near the eastern terminus of the northwest-trending Nye-Bowler Lineament. Prior to formation of the present-day topography, the Elk Hills area was located on a passive cratonic platform throughout the Paleozoic. Beginning in the Cretaceous, a north-south trending foreland basin formed as a regional downward in response to loading of the crust during the Cordilleran Orogeny to the west. During this period of time, a vast seaway connected the Arctic and Atlantic Oceans and accumulated thick organic-rich marine sediments across the prospect area. Key Location Map Source: Evaluation of Contingent Resources and Other Petroleum Information prepared by B. L. Whelan, P. Geo. Geology The Tensleep sandstone, the prospective horizon, is a Pennsylvanian yellowish-gray to white sandstone which forms much of Tensleep Canyon and dominates much of the western slope of the Big Horn Mountains. The Tensleep is a reservoir in the Big Horn Basin to the south of the prospect area. Source rocks are considered to be organic rich shales of the Phosphoria Formation. Interest in Blue Water Project Pursuant to the Farmout Agreement as described in Item 1 above, we are entitled to acquire a 100% working interest, 72% net revenue interest before payout and a 100% working interest, 64% net revenue interest after payout in the Blue Water Project. We currently hold a 64% working interest in the Blue Water Project. 17 Oil and Gas Reserves Disclosure of Reserves Our only project is the Blue Water Project located in Big Horn County, Montana. As of July 31, 2013, we do not have any oil or natural gas reserves at the Blue Water Project. Proved Undeveloped Reserves As of July 31, 2013, we did not have any proved undeveloped reserves at our Blue Water Project. Oil and Gas Production, Production Prices and Production Costs On July 2, 2013, we entered into the Farmout Agreement to acquire an interest in the Blue Water Project. Prior to our entry into the Farmout Agreement, our Company’s primary business was the growth of our solar power business, which we have subsequently discontinued. As a result, for the past three fiscal year period ending July 31, 2013, we have had no production. Drilling Activity The following table sets forth information on our drilling activity for the last three years. The information should not be considered indicative of future performance, nor should it be assumed that there is necessarily any correlation between the number of productive wells drilled, quantities of reserves found or economic value. The table below includes the drilling activity of the prior operator of the Blue Water Project, Blue Water Petroleum, LLC: Year Ended July 31 , Gross Net Gross Net Gross Net Development Productive - - 1.0 1.0 Non- productive - Exploratory - Productive 3 1.92 1 0.64 3 1.91 Non- productive - 1. Subsequent to the fiscal year ending July 31, 2013, we drilled and completed three exploratory productive wells and deepened one water well. As a result, we have included the three exploratory productive wells we drilled and completed subsequent to our 2013 fiscal year end in the drilling activity table set forth above. Drilling Activity — Current As of the date of this report, we drilled and completed three productive wells and we deepened one water well. Other than the drilling activity set forth above, we do not have any ongoing drilling activities at the Blue Water Project. Productive Wells The following table presents the total gross and net productive wells by oil or natural gas completion as of October 31, 2013. Oil Wells Natural Gas Wells Gross Net Gross Net 7 4.48 0 0 (1) “Gross” means the total number of wells in which we have a working interest. (2) “Net” means the sum of the fractional working interests that we own in gross wells. Delivery Commitments We are not committed to provide a fixed and determinable quantity of oil, NGLs, or gas in the near future under existing agreements. 18 Acreage The following table summarizes our developed and undeveloped acreage at the Blue Water Project as of July 31, 2013. Developed Acres 1 Undeveloped Acres 2 Gross 3 Net 4 Gross 3 Net 4 Blue Water Project- Located in Big Horn County, Montana 80 51.2 12,979.28 8,306.73 Total 80 51.2 12,979.28 8,306.73 1. Developed acreage is acreage spaced for or assignable to productive wells. 2. Undeveloped acreage is oil and gas acreage on which wells have not been drilled or completed to a point that would permit production of economic quantities of oil or gas regardless of whether such acreage has proved reserves. 3. A gross acre is an acre in which a working interest is owned. The number of gross acres is the total number of acres in which a working interest is owned. 4. A net acre is deemed to exist when the sum of fractional ownership working interests in gross acres equals one. The number of acres is the sum of the fractional working interests owned in acres expressed as whole numbers and fractions thereof. See Item 1 above of a description of the Farmout Agreement and description of our working interest in the Blue Water Project and the remaining terms of the leases. The undeveloped acres comprising the Blue Water Project are known as the Blue Water Block. The Blue Water Block is geographically contiguous. Item 3. Legal Proceedings. As of the date of this annual report, there are no pending legal proceedings to which we or our properties are subject, except for routine litigation incurred in the normal course of business. Item 4. Mine Safety Disclosures. Not Applicable. 19 Part II Item 5. Market for Registrant’s Common Equity, Related Stockholder Matters and Issuer Purchases of Equity Securities. Market for Securities The Company is traded on the OTCQB under the ticker symbol “BWPC.”The Company had previously been trading under the symbol “DGRN” but changed its ticker symbol to “BWPC” effective July 30, 2013. The high and low price of our common stock was $0.75 and $0.55. However, we consider our common stock to be “thinly traded” and any reported sale prices may not be a true market-based valuation of the common stock. During our last two fiscal years, no trades of our common stock occurred through the OTCBB or OTCQB, as applicable until August 1, 2013. The following sets forth, for the periods indicated, the high and low quoted prices per share of our common stock as reported on the OTCQB: Price Range High Low First Quarter fiscal 2014 $0.80 $0.34 The closing price per share for our common stock on October 31 , 2013 as reported by the OTCQB was $0.65. Holders of our Common Stock On October 31 , 2013 there were approximately 56 registered shareholders and 49,071,666 shares outstanding. This amount does not include the exercise of options and warrants. Dividend Policy We have not paid any cash dividends on our common stock and have no present intention of paying any dividends on the shares of our common stock.Our future dividend policy will be determined from time to time by our Board. Repurchase of Securities During the fiscal year ended July 31, 2013, neither us nor any of our affiliates repurchased our common shares registered under Section 12 of the Exchange Act. Recent Sales of Unregistered Securities During Fiscal 2013 On May 20, 2013, the Company entered into a securities purchase agreement (the “Securities Purchase Agreement”) with Kor Energy Holdings Limited (“Kor”). The Securities Purchase Agreement with Kor provides for the issuance and sale to Kor of an unsecured promissory note (the “Kor Promissory Note”) in a private transaction with a principal amount of $200,000. The Kor Promissory Note bears interest at an annual rate of 8.5% which is to be paid with principal in full on the maturity date of May 20, 2014. The Kor Promissory Note was deemed to be a “restricted security” as defined in Rule 144(a)(3) of the United States Securities Act of 1933, as amended (the “Act”) and were issued pursuant to exemptions from registration available under Section 4(a)(2) and Section 3(a)(9) of the Act. Securities Authorized for Issuance Under Equity Compensation Plan None. Item 6. Selected Financial Data. Not Applicable. Item 7. Management’s Discussion and Analysis of Financial Condition and Results of Operation. The following discussion should be read in conjunction with our audited financial statements and the related notes that appear elsewhere in this annual report.The following discussion contains forward-looking statements that reflect our plans, estimates and beliefs.Our actual results could differ materially from those discussed in the forward-looking statements.Factors that could cause or contribute to such differences include those discussed below and elsewhere in this annual report. Our consolidated financial statements are stated in United States dollars and are prepared in accordance with United States generally accepted accounting principles. 20 Critical Accounting Policies and Estimates The discussion and analysis of our financial condition and results of operations are based upon our consolidated financial statements, which have been prepared in accordance with GAAP. The preparation of our consolidated financial statements requires us to make estimates and assumptions that affect our reported results of operations and the amount of reported assets, liabilities and proved oil and gas reserves. Some accounting policies involve judgments and uncertainties to such an extent that there is reasonable likelihood that materially different amounts could have been reported under different conditions, or if different assumptions had been used. Actual results may differ from the estimates and assumptions used in the preparation of our consolidated financial statements. Described below are the most significant policies we apply in preparing our consolidated financial statements, some of which are subject to alternative treatments under GAAP. We also describe the most significant estimates and assumptions we make in applying these policies. See Note 2 to our consolidated financial statements. Segment reporting is not applicable to us as we have a single, company-wide management team that administers all properties as a whole rather than by discrete operating segments. We track only basic operational data by area. We do not maintain complete separate financial statement information by area. We measure financial performance as a single enterprise and not on an area-by-area basis. We use the successful efforts method of accounting for our oil and gas activities. Activities to Date We are an early stage company that was incorporated on December 8, 2009. Up until May 2013, our management has devoted a significant amount of time to the development of our business. In furtherance of our planned business, our management investigated the market demand for solar power in the Jamaican and Caribbean markets, raised seed capital, investigated various suppliers of solar power equipment, decided on a supplier of solar power equipment and recently purchased a complete 1.5KW solar system for demonstration purposes. The solar power business has become increasingly more competitive and competitors are marketing low cost systems in the market. During the fiscal quarter ended April 30, 2013, management began to evaluate its current business in a changing competitive environment and exploring a plan to diversify the Company’s business to include other opportunities in the oil and natural gas industry. Based on this review, management began evaluating various business opportunities and projects. On July 2, 2013, we entered into a Farmout Agreement to acquire a working interest in the Blue Water Project. Effective, July 30, 2013, we changed our name to Blue Water Petroleum Corp. In July of 2013, management decided to discontinue our solar power business and to exclusively focus our efforts on the acquisition, exploration and development of oil and gas properties across the United States. See Item 1 “Overview of our Company” for more information on our Company’s activities. Plan of Operations Overview We are in the business of exploring, developing and acquiring oil and gas properties in the United States. Our sole project is the Blue Water Project located in Big Horn County, Montana. We have completed our first 5-well production unit, another successful exploration well in the adjacent section, and a water well, for a total of 7 wells. This first 5-well production unit is now ready for further development as soon as steam generation equipment is installed on location. Our Plan of Operations over the next twelve months is as follows: 2013 - 2014 - Installation of a steam generator and a production pad to begin oil production on the initial production unit. - Improvements to roads and production infra-structure. - Drilling of additional 10 production wells (2 production units) in the area between the initial production unit and the adjacent exploratory well. Estimated Capital Costs Based on our current plan of operations as set forth above, we estimate that we will require approximately $2.0 million to pursue our plan of operations over the next 12 months. As at July 31, 2013, we had cash of $39,841 and a working capital deficit of $426,676. Consequently, we will require additional financing to pursue our plan of operations over the next 12 months. There can be no assurance that we will obtain any additional financing in the amounts required or on terms favorable to us. If we are unable to obtain additional financing, we may have to re-evaluate or abandon our business activities and revise our plan of operations. We anticipate that additional funding will be in the form of equity or debt financing. However, we cannot provide investors with any assurance that we will be able to raise sufficient funding to fund our plan of operations going forward. In the absence of such financing, our business plan will fail. Even if we are successful in obtaining financing, there is no assurance that we will obtain the funding necessary to pursue our business plan. If we do not continue to obtain additional financing going forward, we will be forced to re-evaluate or abandon our plan of operations. 21 Results of Operations For the fiscal years ended July 31, 2013 and 2012 are outlined in the table below Year Ended July 31, Year Ended July 31, Revenues $ Nil $ Nil Expenses $ 482,590 $ 43,914 Interest expense $ 9,391 $ 4,258 Net Loss $ (491981) $ (48,172) Revenue We have not earned revenue since our inception Expenses Our operating expenses incurred for the year ended July 31, 2013 included $376,020 for general and administrative expenses, $1,830 in depreciation and $104,740 in professional fees compared to the year ended July 31, 2012 of $12,023 for general and administrative expenses, $1,690 in depreciation and amortization and $30,201 in professional fees. This increase in expenses was primarily a result of starting our oil and gas exploration program. Our oil and gas exploration, development and acquisition program requires the use of additional consultants and contractors that increase our overall expenses. Net Loss We incurred a net loss in the amount of $491,981 for the year ended July 31, 2013 compared to $48,172 for the year ended July 31, 2012. The increase in loss was primarily a result of the acquisition and development of the Blue Water Project as well as the costs required to transition from a solar power business to a company focused on the exploration, development and acquisition of oil and gas properties across the United States. Liquidity and Capital Resources Working Capital Year Ended July 31, 2013 Year Ended July 31, Current Assets $ 39,841 $ 1,572 Current Liabilities $ 466,517 $ 77,280 Working Capital Deficit $ (426,676) $ (75,708) Cash Flow Year Ended July 31, 2013 Year Ended July 31, 2012 Net Cash Used in Operating Activities $ (177,793) $ (40,242) Net Cash Used In Investing Activities $ (15,000) $ (5,935) Net Cash Provided by Financing Activities $ 231,062 $ 43,362 NetDecrease In Cash During TheYear $ $ Neither our prior solar business nor our oil and gas exploration business have generated revenues from operations and are not profitable. We are dependent upon obtaining financing to pursue our business plan over the next twelve months.As a result, our auditors have expressed substantial doubt about our ability to continue as a going concern. As of July 31, 2013, we had a working capital deficit of $ and $ in current assets. We do not currently have sufficient cash to fund its working capital requirements for the next twelve months. Consequently, we will need to obtain additional financing, through the issuance of equity or debt. Our preferred method of raising capital is through the issuance of our equity securities; however, our financial position may require us to issue debt in the form of promissory notes or convertible promissory notes or seek other alternative means of financing . 22 There can be no assurance that we will be able to raise sufficient financing to satisfy its obligations under the Notes (as described below). While the Notes are unsecured, if we fail to satisfy our obligations and are unable to obtain an extension of the term of the Notes, the Noteholder will be able to seek remedies at law and in equity, which could adversely affect our liquidity and capital resources We anticipate generating losses in the near term, and therefore, may be unable to continue operations in the future. If we require additional capital, we would have to issue debt or equity or enter into a strategic arrangement with a third party. There can be no assurance that additional capital will be available to us. We currently have no agreements, arrangements, or understandings with any person to obtain funds through bank loans, lines of credit, or any other sources. Kor Promissory Note On May 20, 2013, we issued a $200,000 promissory note to Kor Energy Holdings Limited to evidence amounts loaned to the Company by Kor Energy Holdings Limited during the fiscal year ended July 31, 2013. The promissory note bears interest at the rate of 8.5% per annum and is due on demand any time after May 20, 201 4 (the “Maturity Date”). We anticipate paying theNote through the issuance of equity securities. In the event we are unable to raise sufficient funds to repay theNote through the issuance of equity securities prior to the Maturity Date, we will seek an extension of the Maturity Date from Kor Energy Holdings Limited. Subsequent to our year end, on October 18, 2013 and on October 21, 2013, we issued two additional promissory notes to Kor Energy Holdings Limited (each a “October Note” and collectively, the “October Notes”) for an aggregate amount of $300,000. The October Notes evidence the $300,000 loaned to the Company by Kor Energy Holdings Limited in October, 2013. Each October Note bears interest at a rate of 8.5% per annum and are due on demand at any time after October 18, 2014 and October 21, 2013, respectively. We anticipate paying the October Notes through the issuance of equity securities. In the event we are unable to raise sufficient funds to repay the October Notes through the issuance of equity securities prior to the Maturity Date, we will seek an extension of the maturity dates from Kor Energy Holdings Limited. Off-Balance Sheet Arrangements From time to time, we may enter into off-balance sheet arrangements and transactions that can give rise to off-balance sheet obligations. As of July 31, 2013, the off-balance sheet arrangements and transactions that we have entered into include operating lease agreements and gas transportation commitments. We do not believe that these arrangements are reasonably likely to materially affect our liquidity or availability of, or requirements for, capital resources. General Trends and Outlook Our financial results depend upon many factors, particularly the price of oil and gas. Commodity prices are affected by changes in market demand, which is impacted by domestic and foreign supply of oil and gas, overall domestic and global economic conditions, commodity processing, gathering and transportation availability and the availability of refining capacity, price and availability of alternative fuels, price and quantity of foreign imports, domestic and foreign governmental regulations, political conditions in or affecting other gas producing and oil producing countries, weather and technological advances affecting oil and gas consumption. As a result, we cannot accurately predict future oil and gas prices, and therefore, we cannot determine what effect increases or decreases will have on our Company. A substantial or extended decline in oil and gas prices could have a material adverse effect on our business. In addition to production volumes and commodity prices, finding and developing sufficient amounts of oil and gas reserves at economical costs are critical to our long-term success. Future finding and development costs are subject to changes in the industry, including the costs of acquiring, drilling and completing our projects. We focus our efforts on increasing oil and gas reserves and production while controlling costs at a level that is appropriate for long-term operations. Our future cash flow from operations will depend on our ability to manage our overall cost structure. To fund our current working capital needs and maintain our current drilling and acquisition program, we must access the public or private equity or debt markets.Also, additional capital is necessary for future development of reserves, acquisitions, additional working capital or other liquidity needs. We cannot guarantee that such financing will be available on acceptable terms or at all. 23 Item 7A. Quantitative and Qualitative Disclosures About Market Risk. Not Applicable. Item 8. Financial Statements and Supplementary Data. Blue Water Petroleum Corp. (Formerly Degaro Innovations Corp.) (An Exploration Stage Company) For the years ended July 31, 2013 and 2012 Index Report of Independent Registered Public Accounting Firm F–1 Consolidated Balance SheetsF–2 Consolidated Statements of OperationsF–3 Consolidated Statement of Stockholders’ DeficitF–4 Consolidated Statements of Cash FlowsF–5 Notes to the Consolidated Financial StatementsF–6 24 REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM To the Board of Directors Blue Water Petroleum Corp (Formerly Degaro Innovations Corp.) (An Exploration Stage Company) Centennial, Colorado We have audited the accompanying consolidated balance sheets of Blue Water Petroleum Corp. (the “Company”) as of July 31, 2013 and 2012 and the related consolidated statements of operations, stockholders' deficit, and cash flows for the years then ended and the period from December 8, 2009 (inception) to July 31,2013. These consolidated financial statements are the responsibility of the Company’s management. Our responsibility is to express an opinion on these consolidated financial statements based on our audits. We conducted our audits in accordance with the standards of the Public Company Accounting Oversight Board (United States). Those standards require that we plan and perform the audits to obtain reasonable assurance about whether the consolidated financial statements are free of material misstatement. The Company is not required to have, nor were we engaged to perform, an audit of its internal control over financial reporting. Our audits included consideration of internal control over financial reporting as a basis for designing audit procedures that are appropriate in the circumstances, but not for the purpose of expressing an opinion on the effectiveness of the Company's internal control over financial reporting. Accordingly, we express no such opinion. An audit also includes examining, on a test basis, evidence supporting the amounts and disclosures in the consolidated financial statements, assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall consolidated financial statement presentation. We believe that our audits provide a reasonable basis for our opinion. In our opinion, the consolidated financial statements referred to above present fairly, in all material respects, the financial position of the Company as of July 31, 2013 and 2012, and the results of its operations and its cash flows for the years then ended and the period from December 8, 2009 (inception) to July 31, 2013in conformity with accounting principles generally accepted in the United States of America. The accompanying consolidated financial statements have been prepared assuming that the Company will continue as a going concern. As discussed in Note 1 to the consolidated financial statements, the Company has incurred losses since inception, and has not yet generated any revenue from operations, which raise substantial doubt about the Company’s ability to continue as a going concern. The consolidated financial statements do not include any adjustments that might result from the outcome of this uncertainty. /s/ GBH CPAs, PC GBH CPAs, PC www.gbhcpas.com Houston, Texas November 4,2013 F-1 Blue Water Petroleum Corp. (Formerly Degaro Innovations Corp.) (An Exploration Stage Company) Consolidated Balance Sheets (Expressed in US Dollars) As of July 31, 2013 and 2012 July 31, 2013 July 31, 2012 ASSETS Current Assets Cash $39,841 $1,572 Total Current Assets 39,841 1,572 Property and equipment, net 14,012 15,842 Oil and gas properties not subject to amortization 79,354 - Total Assets $ 133,207 $17,414 LIABILITIES AND STOCKHOLDERS’ DEFICIT Current Liabilities Accounts payable and accrued liabilities $113,001 $10,231 Related party payables 82,589 20,874 Loans payable 270,926 42,551 Deferred revenue - 3,624 Total Current Liabilities 466,516 77,280 Contingencies and Commitments Stockholders’ Deficit Preferred stock, 100,000,000 shares authorized, $0.001 par value; no shares issued and outstanding – – Common stock, 100,000,000 shares authorized, $0.0001 par value; 49,071,666 and 51,155,000 shares issued and outstanding, respectively 4,907 5,116 Additional paid-in capital 266,199 47,452 Deficit accumulated during the exploration stage (604,415) (112,434) Total Stockholders’ Deficit (333,309) (59,866) Total Liabilities and Stockholders’ Deficit $133,207 $17,414 The accompanying notes are an integral part of these consolidated financial statements. F-2 Blue Water Petroleum Corp. (Formerly Degaro Innovations Corp.) (An Exploration Stage Company) Consolidated Statements of Operations (Expressed in US Dollars) For the Years Ended July 31, 2013 and 2012 and for the Period from December 8, 2009 (Inception) to July 31, 2013 For the Year Ended July 31, 2013 For the Year Ended July 31, 2012 For the Period From December 8, 2009 (Date of Inception) to July 31, 2013 Operating expenses: General and administrative $ 376,020 $ 12,023 $ 402,427 Depreciation expense 1,830 1,690 4,293 Professional fees 104,740 30,201 184,030 Total operating expenses 482,590 43,914 590,750 Interest expense 9,391 4,258 13,665 Net loss $(491,981) $(48,172) $(604,415) Net Loss Per Common Share – Basic and Diluted $ (0.01) $ (0.00) Weighted Average Common Shares Outstanding – Basic and Diluted 50,749,749 51,155,000 The accompanying notes are an integral part of these consolidated financial statements. F-3 Blue Water Petroleum Corp. (Formerly Degaro Innovations Corp.) (An Exploration Stage Company) Consolidated Statement of Stockholders’ Deficit For the Period from December 8, 2009 (Inception) to July 31, 2013 (Expressed in US Dollars) Common Stock Amount Additional Paid- Capital Deficit Accumulated During the Development Stage Total Balances – December 8, 2009 (Date of Inception) – $ – $ - $ – $– Issuance of common stock for cash 30,000,000 3,000 3,000 – 6,000 Issuance of common stock for cash 21,155,000 2,116 40,194 – 42,310 Net loss for the period – – – (5,816) (5,816) Balances – July 31, 2010 51,155,000 5,116 43,194 (5,816) 42,494 Net loss – – – (58,446) (58,446) Balances – July 31, 2011 51,155,000 5,116 43,194 (64,262) (15,952) Imputed interest – – 4,258 – 4,258 Net loss – – – (48,172) (48,172) Balances – July 31, 2012 51,155,000 5,116 47,452 (112,434) (59,866) Cancellation of shares (2,500,000) (250) 250 - - Stock-based compensation 416,666 41 212,459 - 212,500 Imputed interest - - 6,038 - 6,038 Net loss - - - (491,981) (491,981) Balances – July 31, 2013 49,071,666 $ 4,907 $ 266,199 $(604,415) $(333,309) The accompanying notes are an integral part of these consolidated statements. F-4 Blue Water Petroleum Corp. (Formerly Degaro Innovations Corp.) (An Exploration Stage Company) Consolidated Statements of Cash Flows For the Years Ended July 31, 2013 and 2012 and for the Period from December 8, 2009 (Inception) to July 31, 2013 (Expressed in US Dollars) For the Year Ended July 31, 2013 For the Year Ended July 31, 2012 For thePeriod From
